DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 12-13, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US 2006/0134521).
Regarding Claim 1, Shima teaches positive electrode active material for a lithium secondary battery (Para. [0028]) wherein an active material powder (Para. [0198]) including secondary particles that are aggregates to from secondary particles (Para. [0086]) into and which from lithium ions are doped and dedoped (Para. [0197]) wherein the secondary particles of the positive electrode active material have a pore-size distribution measured by mercury intrusion porosimetry (i.e. mercury porosimetry 
Regarding Claim 2, Shima teaches all of the elements of the current invention in claim 1 as explained above. 
Shima further teaches three or more inflection points of a cumulative pore volume in a range in which the pore radius is 10 nm or more and 3000 nm or less (see Fig. 1 and 2) (i.e. meeting requirement 2).
Regarding Claim 3 and 8, Shima teaches all of the elements of the current invention in claims 1-2 as explained above. 
Shima further teaches wherein the positive electrode active material active material for the lithium secondary battery is represented by LixNi(1-y-z) CoyMzO2 wherein M can be Mn, 0<x≤1.2, 0.05≤x≤0.5, 0.05≤z≤0.5 (Claim 4) and further teaches example 1 of the positive electrode active material lithium composite oxide particle comprising a mole ratio of Li of 1.05 (equivalent to x is 0.05 in the claimed range), and the mol ratio of Ni:Co:Mn is 0.33:0.33:0.33 (equivalent to y and z are 0.33, and w is 0) and thus, teaches an example of the claimed composition formula (I) as all inequalities are satisfied (Para. [0196-197]).
Regarding Claims 4, 9 and 13, Shima teaches all of the elements of the current invention in claims 1-3 as explained above.

Regarding Claims 7, 12, 16 and 19, Shima teaches all of the elements of the current invention in claims 1-4 as explained above.
Shima further teaches a positive electrode is provided for a lithium secondary battery comprising the positive electrode active material (Para. [0028]).
Regarding Claim 20, Shima teaches all of the elements of the current invention in claims 7 as explained above. 
Shima teaches a lithium secondary battery is provided (Para. [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 2006/0134521) in view of Yang et al. (US 2010/0310934).
Regarding Claim 5, 10, 14 and 17, Shima teaches all of the elements of the current invention in claims 1-4 as explained above.
Shima does not teach an active material powder including two or more kinds of the secondary particles.
However, Yang et al. teaches a positive electrode active material wherein the positive active material includes a first positive electrode active material and a second positive active material (Para. [0027])   wherein the first positive electrode active material secondary particle has an average particle diameter of 5-15 micrometers and a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material of Shima to incorporate the teaching of Yang et al., as mixing the first and second positive active material would improve the storage-life characteristic of the electrode (Para. [0038]). Additionally, the one of the positive active materials is also a nickel-based lithium cobalt manganese oxide (See Yang et al. -- Para. [0073] and Shima – Para. [0196-197]) and thus, there would be a reasonable expectation of success.
Regarding Claim 6, 11, 15 and 18, Shima as modified by Yang et al. teaches all of the elements of the current invention in claims 1-4 as explained above.
Yang et al. further teaches a positive electrode active material wherein the positive active material includes a first positive electrode active material and a second positive active material (Para. [0027])   wherein the first positive electrode (i.e. secondary particle B) active material secondary particle has an average particle diameter of 5-15 micrometers  (inside the range of the instant claim) and a second positive electrode active material (i.e. secondary particle A) average secondary particle diameter of 3-15 micrometers (i.e. overlapping with claimed range) (Para. [0033-0034]) and a mixing weight ratio of 50:50 of the secondary particles A to the secondary particles B (Para. [0073]) (inside the claimed range). 
 the positive electrode active material of Shima to incorporate the teaching of Yang et al. of mixing both the first and second positive active materials (i.e. secondary particle A and secondary particle B), as mixing the first and second positive active material would improve the storage-life characteristic of the electrode (Para. [0038]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Additionally, the one of the positive active materials of Yang et al. is also a nickel-based lithium cobalt manganese oxide (See Yang et al. -- Para. [0073] and Shima – Para. [0196-197]) and thus, there would be a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729